                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DAVID LEESON and LUCY LEESON,
individually and as Parents and Next-Friends
of NIAHM LEESON, a minor child and
RUBY LEESON, a minor child,

                Plaintiffs,

v.                                                                              CV 19-0086 WJ/JHR

THE WRIGHT TRUCKING COMPANY,
INC., a foreign corporation, DW EXPEDITING,
INC., a foreign corporation, and
CHRISTOPHER PUERTO,

                Defendants.

                    ORDER GRANTING PLAINTIFFS’ MOTION
                     TO APPEAR VIA VIDEOCONFERENCE

        This matter comes before the Court on Plaintiffs’ Motion to Allow them to Appear at

Settlement Conference Via Video Conference [Doc. 37], filed November 4, 2019, and fully briefed

on November 26, 2019. [Doc. 42]. Having considered Defendants’ Response, and considering the

current Coronavirus crisis, the Court will grant Plaintiffs’ Motion. Plaintiffs’ request for a hearing

on the Motion [Doc. 43, filed November 26, 2019], is denied as moot.

        Plaintiffs, who reside in the United Kingdom, were injured in an automobile accident while

vacationing in New Mexico. Due to their location, Plaintiffs have utilized video conferencing to

take the depositions of five fact witnesses, including a treating physician. [Doc. 37, p. 1]. Plaintiffs

believe videoconferencing has been effective and ask the Court to permit them to appear at any

settlement conference in this case via video conference due to their location and Plaintiff Lucy

Leeson’s injuries. [Id., pp. 1-2]. Plaintiffs offer to shoulder the expenses associated with their video

appearance and state that their counsel is available to appear in person. [Id., p. 2].

                                             Page 1 of 3
        Defendants oppose Plaintiffs’ Motion, primarily because they claim Ms. Leeson’s injuries

are exaggerated. [Doc. 40, p. 1]. They also believe that “the settlement conference will be more

beneficial if the people with authority to settle attend in person.” [Id.].

        The Court would ordinarily agree with Defendants that in-person appearances by litigants

assists the settlement negotiations process. However, since the Motion was briefed, the President

of the United States has declared a state of emergency in response to the spread of Coronavirus

Disease 2019 (COVID-19) and has issued social distancing guidelines lasting at least through April

30, 2020. See Administrative Order 20-MC-0004-15, Doc. 15, p. 1 (D.N.M. Mar. 31, 2020). As

such, Chief District Judge Johnson has ordered Judges to “endeavor to reschedule hearings or to

convert hearings to telephonic and/or video appearances in an effort to minimize the need for

persons to travel to court, understanding that certain hearings may nevertheless require personal

appearances.” [Id., p. 15].

        It is unclear when the Coronavirus-related social distancing guidelines will be lifted. In the

interest of assisting the parties resolve this case sooner rather than later, the Court deems it prudent

to grant Plaintiffs’ Motion, without regard to Ms. Leeson’s medical status. Notwithstanding

Defendants’ representations that she can travel, the Court will not be requiring any party in any

pending civil case to travel in the near future. The Court sees no reason to deviate from this practice

here.

                                               ORDER

        Wherefore, Plaintiffs’ Motion is GRANTED. The parties are directed to confer and email

the Court at ritterproposedtext@nmd.uscourts.gov when they are prepared to schedule a settlement

conference via videoconference.




                                              Page 2 of 3
SO ORDERED.



                       ________________________
                       JERRY H. RITTER
                       U.S. MAGISTRATE JUDGE




              Page 3 of 3
